Citation Nr: 1708249	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  11-13 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to an increased disability rating for a musculoskeletal low back condition to include degenerative disc disease (DDD) of the lumbar spine with spondylosis at L5 in excess of 0 percent from July 1998 to August 2009, and in excess of 10 percent thereafter.

3.  Entitlement to an increase disability rating for degenerative disc disease (DDD) of the lumbar spine with left lower extremity radiculopathy in excess of 10 percent from August 2013.	

4.  Entitlement to an increase disability rating for degenerative disc disease (DDD) of the lumbar spine with right lower extremity radiculopathy in excess of 10 percent from August 2013.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to September 1979 in the Marines Corps and from August 1980 to June 1998 in the Army, including Gulf War service.

The appeal comes to the Board of Veterans' Appeals (Board) from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The procedural history of the matter is as follows. The Veteran initially filed a claim for service connection for a right knee disability in September 1979, which was ultimately denied. He requested to open the right knee claim in January 1998 and was again denied by the RO in February 1999. The Veteran attempted to reopen the claim for his right knee in August 2009. The RO denied the claim in November 2009 and determined that the prior decision was final as there was not sufficient new and material evidence to reopen the claim. 

In November 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

In January 2015, the Board determined that the Veteran had, in fact, submitted relevant evidence which was not considered by the RO in the November 2009 decision; and therefore, it reopened the claim. After considering the evidence, the Board denied service connection for the right knee. The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (CAVC). In January 2016, on Joint Motion for Partial Remand, CAVC ordered that the January 2015 decision be vacated on the issue of service connection for the right knee. 

In March 2016, the Board remanded the matters to the RO in Atlanta, Georgia.  

In August 2016, the RO issued a Supplemental Statement of the Case in which it continued the denial of the claims.  

The issues of entitlement to an increased disability rating for a musculoskeletal low back condition to include degenerative disc disease (DDD) of the lumbar spine with bilateral radiculopathy thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran experienced a right knee disability during active military service and the current right knee disability is etiologically related to such injury in service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have been met. 38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b), (2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Service Connection

A. Direct Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Right Knee

Direct Service Connection

With respect to element (1), a current disability, VA medical records from September 2013 through June 2016 show that the Veteran has been treated regularly for a right knee condition.  Medical history of the Veteran's knee condition indicates that he was diagnosed with degenerative joint disease in June 2011. He was referred for physical therapy due to chronic bilateral knee pain and has been treated for multiple follow-up appointments regarding the condition.

In September 2015, Dr. AL reviewed the Veteran's medical records and provided a medical opinion for the Veteran's right knee.  The examiner noted that the Veteran reported injuring his right knee in April 1981; but, that the diagnosis was a "bruised knee." Dr. AL acknowledged that the 1998 separation examination was positive for degenerative joint disease; but, he notes that the diagnosis is not supported by radiological exams to support the condition.

In November 2015, Nurse MK conducted a disability benefits questionnaire for the Veteran's right knee condition. She noted that the Veteran complained of knee pain related to a right knee injury he sustained in-service. MK noted that the Veteran reported swelling and pain in his right knee with flare-ups reported resulting in functional loss of the right knee joint. Range of motion, muscle strength, and stability testing were all normal and no presence of ankyloses was present. Radiological scans taken in August 2013 were unremarkable. Specifically, degenerative arthritis was negative as no abnormalities were seen based on the x-ray. After review of the medical evidence, MK diagnosed the Veteran with normal knees with no functional impact in occupational tasks such as standing, walking, lifting or sitting.

In December 2015, the Veteran presented for physical therapy consult with bilateral knee pain. He reported a pain severity of 5/10 with a duration of symptoms greater than thirty years. Physical examination revealed pain with active flexion and extension. The examiner opined that the Veteran shows signs and symptoms of an intra-articular dysfunction, which is likely degenerative in nature. Muscular imbalances were noted and JB recommended skilled physical therapy services to address the Veteran's treatment needs in regard to exercise and medical education. A follow-up appointment to assess progress of therapy goals was indicated.

The Board notes that there are conflicting medical reports on whether the Veteran currently has a knee disability. He has been diagnosed with arthralgia, degenerative joint disease, bruised knee, while also being considered to have normal knees with no functional impairment confirmed via x-ray. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Here, the Board recognizes that the Veteran has remained consistent in his reporting of knee symptoms and has routinely sought treatment for his knees since separation from service. The evidence supports the presence of a current right knee disability, diagnosed as degenerative joint disease, which manifests with recurrent episodes of pain.

Therefore, element (1), a current disability, of service connection for a knee condition has been met.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran reports that he injured his knee in-service. Specifically, the record indicates three separate occasions where a knee injury was noted. These dates include December 1978, April 1981, and August 1989.

The Veteran testified before the Board at a video conference hearing in November 2014. He reports that he first injured his knee in December 1978 while in the United States Marine Corps. He was on a road march when his knee cap popped to the back of his leg. A May 1979 physical examination confirms a knee injury as it noted that the Veteran reported hyperextending his knee while in infantry school. He was later medically discharged from the Marines and claims it was because of his right knee injury. See Transcript at 13.

In April 1979, the Veteran presented for treatment of his right knee because of locking, pain, and swelling resulting from a right knee hyperextension suffered during training. Examination results indicated a positive McMurray's test for medial joint-line pains and a medial pop was observed. X-rays of the Veteran's knees were unremarkable.

In June 1979, the Physical Evaluation Board requested clarification from the medical board in reference to the Veteran's knee condition. The medical board noted the Veteran's hyperextension injury and subsequent physical examination revealed a torn right medial meniscus and a possible torn right lateral meniscus. Subsequently, the Veteran was discharged from the United States Marine Corps in September 1979. He enlisted in the United States Army in August 1980 and served to June 1998.

In April 1981, the Veteran presented for treatment after falling while running around the track. He sustained small scratches on his right knee due to the fall. He complained of swelling however, x-rays of the knees revealed no abnormalities. A later follow-up appointment in April 1981 noted popping in the knee, but no swelling was observed.

In August 1989, the Veteran was seen for right knee pain after he injured himself playing basketball. It was noted that he twisted his right knee when he landed. Mild infra-patellar edema was noted and all ligaments tested (ACL, PCL, MCL, LCL) remained intact. Dr. MJ's impression was a sprain of the medial knee group and prescribed a knee brace to restrict flexion and crutches to assist with walking. The Veteran was seen later in August 1989 for a follow-up appointment related to right leg pain. Dr. MJ's impression was that the Veteran's condition had improved. There was a decrease in pain with mild tenderness noted on the knee. The use of crutches as an assisted device was discontinued.

The record indicates that the Veteran was treated for a right knee injury on multiple occasions while in-service. Therefore, element (2), in-service incurrence or aggravation of the claimed in-service knee injury, has been met.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs in favor of finding that the Veteran's right knee condition is etiologically related to service.

In a November 2014 hearing before the Board, the Veteran testified that he injured his right knee while on a road march in 1978 while serving in the Marine Corps. The Veteran states that his right knee troubles began with this this event and that he has had continued difficulties with his right knee over the years as a result.

In August 2016, the Veteran supplied a letter titled "Rebuttal Letter for the Supplemental Statement of the Case." He contends that the August 2016 medical examination was not a good review of his medical file. Specifically, he cites that he has been told by medical doctors outside the VA facility that X-rays will not properly diagnose a torn patella or cartilage injury. He acknowledges that the X-rays will diagnose arthritis; however, he states that his current disability is caused by his right knee injury he sustained in 1978 while serving in the Marine Corps.

The Veteran claims that his knee injuries sustained in-service may have contributed to his current arthritis. He reports that Dr. BSS, his treating orthopedic surgeon, told him that arthritis can develop from a torn patellar tendon. He points to his medical records which indicate current swelling, locking, and popping of his knee joints. The Board finds the Veteran's statements regarding his knee injuries highly consistent and probative. The record indicates a long-standing treatment history related to his reports of knee pain. 

The Veteran is competent to report symptoms of pain that he has experienced in his right knee. See Layno v. Brown, 6 Vet. App. 465 (1994). While the Veteran is competent to report symptoms of pain that he has experienced in his right knee, he lacks the necessary education, training, and experience to offer a medical diagnosis or to provide an etiology opinion on the condition. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran was examined on several occasions due to his complaints of knee pain.

The Veteran's separation examination in March 1998 revealed a history of a knee injury. The 1979 right knee injury the Veteran suffered in the Marine Corps was noted. "Trick" or locked knee was endorsed as no indicating a negative history of the condition. The Veteran, in his notice of disagreement, claimed that he had endorsed no on the "trick" or locked knee question in error. He states that he actually did have a knee condition at separation; but, that he thought the question referred to conditions sustained within the specified period of service (1980-1989 United States Army) so he mistakenly endorsed no.  The Board notes that the box next to "trick" or locked knee is endorsed as no; but, has a crossed-out yes endorsement notated with the Veteran's initials.

In July 1998, the Veteran was provided a VA examination which revealed normal knee functioning. The examiner documented complaints of right knee pain, swelling, and popping, which were exacerbated with damp and cold weather; however, the physical examination showed no indication of crepitus, joint effusion, swelling, deformity, or pain upon palpation in the Veteran's knees bilaterally. The examiner opined that the Veteran presented with symptoms of degenerative joint disease; however, he stated that the physical examination and x-ray scans were normal.

In August 2013, the Veteran was seen by Nurse JR to examine his knee and to provide an etiology opinion on the condition. The examiner found that the Veteran's current knee condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. In January 2016, CAVC remanded the case, based on Joint Motion for Partial Remand, back to the Board citing the August 2013 examination as inadequate for failing to address "all of the Appellant's in-service injuries" in its etiology conclusion.

The Board remanded the case back to the RO so that a new etiology opinion could be provided for the Veteran's right knee condition. In August 2016, Nurse JR reviewed the record and provided an etiology opinion for the Veteran's right knee. She noted that the first instance of degenerative joint disease was not established until 2011. Later scans of the Veteran's knees were unremarkable and confirmed no presence of degenerative joint disease. For the June 1979 injury, she noted the Veteran suffered a hyperextended knee. For the April 1981 incident, she noted the Veteran suffered scratches and complained of knee swelling as a result of a fall during running. Nurse JR opined that it is likely that the Veteran's DJD is related to aging and wearing of joint, and less likely related to any superficial fall sustained while active duty. She points to normal x-rays, a negative retirement physical, and no formal diagnosis of DJD until 2011 as facts supporting her rationale. She provided a definition and typical pathogenesis for DJD. Based on the Veteran's medical history, Nurse JR concluded that the etiology of the Veteran's DJD is more likely attributable to age and not related to any injury sustained in service. 

The Board notes that the August 1989 reported knee sprain from a basketball injury was not mentioned specifically by Nurse JR in her August 2016 examination; however, it notes that the Veteran received follow-up care from the basketball injury in August 1989 where the examiner noted that the Veteran's knee condition had improved to the point where crutches were no longer necessary.

After carefully considering the benefit-of-the-doubt doctrine, the Board finds that there is sufficient evidence to conclude that the Veteran's current right knee condition is etiologically related to his in-service knee injuries. In weighing the evidence, the Board has considered the history of the Veteran's knee injuries, which included a 1978 hyperextension, a 1979 meniscus strain, a 1981 bruise, and a 1989 strain. The Board also reviewed the numerous VA examinations, medical opinions, and the Veteran's medical history associated with his claim file. The record indicates that the Veteran suffered a right knee injury in 1978 that resulted in a medical discharge from the Marine Corps. The Veteran has consistently reported pain, swelling, popping, and locking and sought treatment on numerous occasions for his right knee since that event. 

The Board acknowledges that medical opinions have varied on diagnosis of the Veteran's right knee and have included diagnoses such as arthralgia, degenerative joint disease, and bruised knee, while some opinions regarded the Veteran's knees as normal upon examination. While etiology opinions have failed to affirmatively establish that the Veteran's right knee disability is related to service, the Board finds that there is sufficient evidence to support the fact that it is as least as likely as not that the Veteran's right knee condition did, in fact, incur in-service and that he has continued to suffer from a right knee condition since that time.

Therefore, element (3), a causal relationship, i.e., a nexus, between the Veteran's current right knee condition and any in-service incurrence or event, has been met.

II.	Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2016). Here, the Veteran was provided with the relevant notice and information in a letter dated September 2009, prior to the initial adjudication of his claim. He has received additional notice letters as his claim has developed. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). He has not alleged any notice deficiency during the adjudication of his claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with VA examinations for his claimed right knee condition which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition. The Board remanded the case because it determined that the VA examination did not provide an adequate opinion did not consider injuries to the Veteran's right knee. The VA afforded the Veteran with an examination, which in August 2016, addressed the Board's need for consideration the Veteran's right knee injuries during service. Thus, the Board finds there has been substantial compliance with its remand instructions regarding the claim for right knee. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).


ORDER

Service connection for a right knee disability is granted.


REMAND

Unfortunately, the Veteran's claim regarding entitlement to an increased disability rating for a musculoskeletal low back condition to include degenerative disc disease (DDD) of the lumbar spine with bilateral radiculopathy must be REMANDED for further development.

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In January 2016, CAVC, upon Joint Motion for Partial Remand, found that the Board's January 2015 decision was based on an inadequate examination of the back. Specifically, CAVC determined that the Board did not discuss evidence of functional loss during flare-ups of the Veteran's back citing DeLuca v. Brown, 8 Vet.App. 202 (1995) (VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria). In addition, it found that the ratings for low back radiculopathy were part of the underlying appeal.  

As a result, the Board remanded the back issue to the RO so that a new examination findings could address any functional loss potentially caused by pain that the Veteran experiences.

Here, the August 2016 examiner found that "neither pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time." The examination performed range of motion tests and noted there was no indication of significant functional loss. However, the Board notes that the examination remains inadequate as it did not address the potential influence of neurological factors, which have been rated as 10 percent disabling in association with DDD with bilateral lower extremity radiculopathy. 

Accordingly, the case is REMANDED for the following action:

1. Obtain a VA examination and opinion to determine and clarify the extent of functional loss due to symptoms associated with the Veteran's service connected degenerative disc disease of the lumbar spine and bilateral lower lumbar radiculopathy.  

a. The examiner should comment on whether the Veteran's low back disability causes additional functional loss and/or limitation due to pain, weakness, excess fatigability, or incoordination. Functional loss includes decreased and abnormal excursion, strength, speed, coordination or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight bearing.

b. The examiner should comment on the current severity and functional impairment caused by bilateral lower extremity radiculopathy. 

2. Following the completion of the remand instructions, readjudicate the Veteran's claim, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


